Case 1:13-cr-00022-SPW Document 40 Filed 09/23/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT SEP 23 2020
FOR THE DISTRICT OF MONTANA Clerk. U $ District Court
BILLINGS DIVISION District Of Montana
iihags
UNITED STATES OF AMERICA,
CR 13-22-BLG-SPW

Plaintiff,
VS. ORDER
JOHN TODD SCOTT,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing re Revocation of
Supervised Release currently scheduled for Thursday, October 1, 2020 at 1:30 p.m.
is VACATED and RESET to commence VIA VIDEO from Crossroads
Correctional Facility in Shelby, MT on Thursday, October 1, 2020 at 1:00 p.m.
Counsel may appear in the Snowy Mountains Courtroom thirty (30) minutes prior
the hearing to video conference with Defendant. If the defendant objects to this
hearing being held via video, he must file a motion to continue the hearing to allow

time for the defendant to be transported.
Case 1:13-cr-00022-SPW Document 40 Filed 09/23/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

ro
af
DATED this ,ZZ day of September, 2020

J. bile

 

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
